         Case 1:20-cv-01463-MBH Document 19 Filed 01/04/21 Page 1 of 2




         In the United States Court of Federal Claims
   * * * * * * * * * * * * * * * * **           *
                                                *
  TOMAS LOPEZ LANDERO,                          *
                      Plaintiff,                *
                                                *
              v.                                *   No. 20-1463T
                                                *   Filed: January 4, 2021
  UNITED STATES,                                *
                      Defendant.                *
                                                *
      * * * * * * * * * * * * * * * * **        *

                                          ORDER

        On October 26, 2020, the United States District Court for the District of Columbia
transferred the above captioned case to the United States Court of Federal Claims, and
on November 10, 2020, plaintiff filed the transfer complaint in this court. The transfer
complaint, however, did not conform with the Rules of the United States Court of Federal
Claims, and the court instructed plaintiff to file a corrected transfer complaint by
November 20, 2020. On November 23, 2020, plaintiff filed another transfer complaint, but
did not file a motion for leave to file out of time nor did plaintiff explain why the transfer
complaint was not timely filed. On December 3, 2020, plaintiff filed a motion for leave to
file the transfer complaint. On December 14, 2020, the court granted plaintiff’s motion and
instructed the plaintiff to file the transfer complaint by December 18, 2020. The plaintiff
did not timely file the transfer complaint.

       On December 29, 2020, the defendant filed a motion to dismiss pursuant to Rule
41(b) (2020) of the Rules of the United States Court of Federal Claims. Defendant’s
motion argues that plaintiff’s failure to comply with the court’s December 14, 2020 Order
was “the third time that plaintiff has failed to properly file his transfer complaint. The Court
should not give a fourth chance. Defendant therefore respectfully seeks an Order
dismissing this case for want of prosecution.” (emphasis in original).

        RCFC 41(b) states, in part: “Involuntary Dismissal; Effect. If the plaintiff fails to
prosecute or to comply with these rules or a court order, the court may dismiss on its own
motion or the defendant may move to dismiss the action or any claim against it. Unless
the dismissal order states otherwise, a dismissal.” (emphasis in original). Defendant notes
that “the Court has given plaintiff, represented by counsel, three chances to properly file
his transfer complaint, and plaintiff has failed on each opportunity. Now, more than ten
days have passed since the December 18 deadline, and plaintiff has filed nothing. At
issue is not just a missed deadline for some ministerial filing, but the deadline for the
complaint itself—indicative of plaintiff’s intention (or lack thereof) to prosecute this case.”
Moreover, defendant argues that “because plaintiff has failed to file any transfer
complaint, notwithstanding the Court’s December 18, 2020 deadline, and because the
         Case 1:20-cv-01463-MBH Document 19 Filed 01/04/21 Page 2 of 2




Court has given plaintiff three opportunities to properly file a transfer complaint, the Court
should dismiss for want of prosecution.” Defendant’s motion is GRANTED. Plaintiff’s
claims are DISMISSED, without prejudice. The Clerk’s Office shall enter JUDGMENT
consistent with this Order.

       IT IS SO ORDERED.

                                                       s/Marian Blank Horn
                                                       MARIAN BLANK HORN
                                                                Judge
